DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first mean circumference” and “a second mean circumference”. However, the claim fails to define what a mean circumference is. The written description also fails to define a mean circumference. While Fig. 2 and 4 shows mean circumferences UN and UR, it is unclear what the mean circumference actually represents. 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim 9 also recites a mean circumference without defining the claimed mean circumference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmose (U.S. Pre-Grant Publication No. 2019/0072083).

As per claim 1, Elmose discloses a wind turbine, comprising: a hub (3; figure 3) having a hollow cylindrical region with a first mean circumference (see annotated figure 3 below); at least one rotor blade (13) mounted rotatably on the hub (via bearings 5, 6) and having a blade laminate extending in a longitudinal direction of the rotor blade (wind turbine blade 13 inherently having a blade laminate extending in the longitudinal direction of the blade) and at least partially forming a hollow cylinder with a second mean circumference (see annotated figure 3 below); and at least one blade bearing (5, 6) for supporting the rotor blade on the hub, the at least one blade bearing having: a first bearing ring (5) arranged at a hub side and connected by a first flange connection to a rotor hub flange formed on a rotor-blade-side end portion of the hub, wherein the first flange connection comprises at least one hub longitudinal bolt arranged on a first circumference coaxially to the blade bearing (as shown; figure 3); and a second bearing ring (6) is arranged at a rotor blade side and connected by a second flange connection to a rotor blade flange formed on a hub-side end portion of the rotor blade, wherein the second flange connection has at least one rotor blade longitudinal bolt arranged on a second circumference coaxially to the blade bearing (as shown; figure 3), wherein a first radial offset is formed between the first mean circumference and the first circumference coaxially to the blade bearing, and/or a second radial offset is formed between the second circumference coaxially to the blade bearing and the second mean circumference (see annotated figure 3 below).

    PNG
    media_image1.png
    559
    762
    media_image1.png
    Greyscale

As per claim 2, Elmose discloses the wind turbine according to claim 1, and further discloses wherein the first bearing ring (5) is an outer bearing ring, and the second bearing ring (6) is an inner bearing ring arranged within the outer bearing ring (as shown; figure 1), and the second circumference coaxially to the blade bearing is larger than the second mean circumference (see annotated figure 3 above).

As per claim 4, Elmose discloses the wind turbine according to claim 1, and further discloses wherein the second bearing ring comprises an extension portion for extending a clamping length of the at least one rotor blade longitudinal bolt of the second flange connection (see annotated figure 3 above).

(the face of extension portion engaging blade 13 is shown to be larger than or equal to the face engaging bearing 6; figure 3).

As per claim 6, Elmose discloses the wind turbine according to claim 5, and further discloses wherein: the first rotor-blade-side contact face of the extension portion corresponds to the contact face of the rotor blade flange, and the second bearing-side contact face of the extension portion corresponds to the contact face of the second bearing ring of the blade bearing (see annotated figure 3 above).

As per claim 7, Elmose discloses the wind turbine according to claim 1, and further discloses wherein the blade bearing is a rolling bearing (roller earing elements 15; figure 3).

As per claim 8, Elmose discloses the wind turbine according to claim 1, and further discloses wherein the blade bearing is a roller bearing that is a cylindrical roller, spherical roller, or tapered roller bearing (shows circular cross section, i.e., cylindrical or spherical; figure 3).

As per claim 9, Elmose discloses a turbine rotor blade, comprising: an end portion (outer end portion of blade root 14) with a rotor blade (13) flange for hub-side mounting on a blade bearing (5, 6) which is configured to connect, by a flange connection, to a bearing ring (6) of a blade bearing of a wind turbine (as shown; figure 3); and a blade laminate which extends in a longitudinal direction of the rotor blade (wind turbine blade 13 inherently having a blade laminate extending in the longitudinal direction of the blade) and in a region of a second (inner end portion of blade root 14) forms a hollow cylinder with a mean circumference, wherein the flange connection has at least one rotor blade longitudinal bolt which is arranged on a circumference coaxially to the blade bearing, and wherein a radial offset is formed between the circumference coaxially to the blade bearing and the mean circumference (see annotated figure 3 below).

    PNG
    media_image2.png
    559
    732
    media_image2.png
    Greyscale

As per claim 10, Elmose discloses a rotor blade bearing for mounting a rotor blade on a hub, the rotor blade bearing comprising: at least one first bearing ring (5) which is arranged on a hub side (3) and connected to the rotor blade hub by a first flange connection (as shown; figure 3); and a second bearing ring (6) which is arranged on a rotor blade side and connected to the rotor blade flange by a second flange connection (as shown; figure 3), wherein the blade (see annotated figure 3 below).

    PNG
    media_image3.png
    559
    762
    media_image3.png
    Greyscale


As per claim 11, Elmose discloses the rotor blade bearing according to claim 10, wherein the extension portion comprises a first contact face on the rotor blade side and a second contact face, wherein the first contact face is larger than or equal to the second contact face (the face of extension portion engaging blade 13 is shown to be larger than or equal to the face engaging bearing 6; figure 3).

As per claim 12, Elmose discloses the rotor blade bearing according to claim 10, wherein the first rotor-blade-side contact face corresponds to the contact face of the rotor blade (see annotated figure 3 above).

As per claim 13, Elmose discloses the rotor blade bearing according to claim 12, wherein the second contact face corresponds to the contact face of the second bearing ring (see annotated figure 3 above).

As per claim 14, Elmose discloses the rotor blade bearing according to claim 10, wherein the second bearing ring comprises the extension portion (see annotated figure 3 above).

As per claim 15, Elmose discloses the rotor blade bearing according to claim 10, wherein the second flange connection is a rotor blade longitudinal bolt of the second flange connection (see annotated figure 3 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmose.

 (5) is an outer bearing ring, and the second bearing ring (6) is an inner bearing ring arranged within the outer bearing ring (as shown; figure 1), and the second circumference coaxially to the blade bearing is larger than the second mean circumference (see annotated figure 3 above), i.e., the reversal of the claimed limitation. Mere reversal of parts was held to be an obvious modification (see MPEP 2144.04 VI. A. Reversal of Parts). Therefore it would have been obvious to reverse Elmose’s inner and outer bearing as mere reversal of parts was held to be an obvious modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minadeo (U.S. Patent No. 9,551,324) also teaches a pitch bearing having longitudinal bolts offset from the circumference of the flanges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745